Name: COMMISSION REGULATION (EC) No 142/95 of 27 January 1995 determining the extent to which applications lodged in January 1995 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  foodstuff;  trade;  animal product
 Date Published: nan

 28. 1 . 95 Official Journal of the European Communities No L 21 /3 COMMISSION REGULATION (EC) No 142/95 of 27 January 1995 determining the extent to which applications lodged in January 1995 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administra ­ tion of certain Community tariff quotas for poultrymeat and certain other agri ­ cultural products can be accepted the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431 /94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the adminis ­ tration of certain Community tariff quotas for poultry ­ meat and certain other agricultural products (l ), as amended by Regulation (EC) No 2389/94 (2), and in parti ­ cular Article 4 (5) thereof, Whereas the applications for import licences lodged for the period 1 January to 31 March 1995 are greater than HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 31 March 1995 submitted under Regulation (EC) No 1431 /94 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 28 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 156, 23. 6. 1994, p. 9 . (2) OJ No L 255, 1 . 10. 1994, p. 104. No L 21 /4 Official Journal of the European Communities 28 . 1 . 95 ANNEX Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1995 1 3,52 2 3,51 3 3,50 4 18,58 5 6,21